Pottle, J.,
dissenting. In this State a municipal corporation can not, either directly or indirectly, punish for an offense 'against •the State — certainly not without express legislative authority so to do. The City of Albany has no charter authority to punish for an act made penal by the State law. It can not, therefore, by ordinance prescribe and enforce a penalty for the sale of intoxicating liquors, because that act is prohibited by the general prohibition law. It can punish the keeping of such liquors on hand for the purpose of sale; but beyond this it can not go. What the city can not do directly, it can not in my opinion do by indirection. The bond required is purely penal in its nature.. No damage need be shown to recover for a breach. The majority hold that through the medium of a penal bond the City of Albany can collect a fine of $300 for the violation of a State law and cover this sum into its treasury. To so hold violates, in my opinion, every decision of the Supreme Court that a municipal corporation can not impose a penalty for the performance of an act already made penal by a State law. I do not think that the decision in Campbell v. Thom*753asville, supra, constrains the ruling made by the majority; and-if it does, I am in favor of sustaining the motion to overrule it, in so far as it does so hold. In the 7th headnote to that decision it is stated that a municipality may require a dealer in “near beer” to give a bond not to violate the “ State liquor laws,” but this statement went further than the facts of , the case required or even authorized. The bond required by the Thomasville ordinance was conditioned “for the faithful performance of all the conditions of the application” for a license to sell “near beer,” and for the “payment of any fine or fines that may be imposed by the mayor, or acting mayor, for a failure to comply with all the agreements or any of them in said application contained.” The ordinance required the applicant to bind himself (1) to keep an orderly house; (2) to have no screens or partitions or other devices to obscure the view of the interior of the place of business; (3) to have no tables or seats therein; (4) to allow no loitering about the place; (5) to refuse to allow minors in the place; (6) not to open on Sundays, and to keep open only during certain hours in week days. The ordinance also provided that the sureties on the bond “shall be liable for any fine imposed for any such violation of this ordinance.” It will thus be seen that the bond was not conditioned not to violate the “State liquor laws,” nor is there any provision of the ordinance which attempts to authorize the city to recover the $300 penalty every time the principal obligor in the bond violates the State prohibition law. Under the decision now rendered by the majority, a city can impose and recover $3,000, or even $5,000, as a penalty for the violation of the State law, when the State itself can not exact more than a $1,000 fine for the same offense. Campbell v. Thomasville, supra, is not, in my opinion, authority for such a holding, and if it is, it should be overruled. In the present case the accused was convicted of violating the State law and' fined $200. He was adjudged guilty of violating the city ordinance and fined $5. Both fines were paid, and the city is seeking to recover on the bond $300 as a penalty for the same offense for which the. State court imposed a fine of $200, I do not think it can do so.